             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

(1)   EVA GIVEN KOPADDY, AS                           )
      ADMINISTRATOR FOR THE                           )
      ESTATE OF RONALD GIVENS,                        )
                         Plaintiff,                   )
                                                      )
v.                                                    )      Case No. CIV-20-1280-G
                                                      )
(1)   POTTAWATOMIE COUNTY                             )
      PUBLIC SAFETY CENTER TRUST                      )
      an Oklahoma Title 60 authority; et al.          )
                                                      )
                                  Defendants.         )

            NOTICE OF DISMISSAL FOR THE BOARD OF COUNTY
             COMMISSIONERS FOR POTTAWATOMIE COUNTY

      COMES NOW, Plaintiff, Eva Kopaddy, as Administrator of the Estate of Ronald

Given, Deceased, by and through her attorney of record, Ronald “Skip” Kelly, and hereby

gives Notice of dismissal for the Board of County Commissioners for Pottawatomie

County pursuant to Fed. R. Civ. P. 41.


                                         Respectfully Submitted,

                                         s/Ronald “Skip” Kelly
                                         Ronald “Skip” Kelly, OBA # 4937
                                         205 NW 63rd St., Ste. 150
                                         Oklahoma City, OK 73116
                                         (405) 235-1976: Tel
                                         (405) 286-6316: Fax
                                         kellyron01@yahoo.com
                                         ATTORNEY FOR PLAINTIFF
                                          s/Kevin R. Kemper
                                          Kevin R. Kemper, #32968
                                          Attorney at
                                          Law 128 W.
                                          Hefner
                                          Oklahoma City, OK 73114
                                          Phone: (405) 404-4938
                                          Email: kemperlawoffice@gmail.com
                                          ATTORNEY FOR PLAINTIFF




                            CERTIFICATE OF SERVICE

       I certify that on this 10th day of February 2021, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:


                                               /s/ RONALD “SKIP” KELLY
                                               RONALD “SKIP” KELLY
